EXHIBIT 10.1

 



ACQUISITION AGREEMENT

 

This acquisition agreement (the “Acquisition Agreement”) is entered into as of
the 10th day of January 2017 and is effective as of the 2nd day of January, 2017
(the “Effective Date”),

 

BY AND BETWEEN

 

(1)Rosellini Scientific, LLC, a limited liability company formed under the laws
of the State of Texas, United States of America, having its registered office at
2820 Lynn Dell Tool, Dallas, Texas 75143, United States of America, registered
with the Texas Secretary of State, Division of Corporations under number
46.0827294, represented for the execution of the present agreement by the
undersigned person(s) being duly authorized and fully empowered for that purpose
(the “Grantor”); and

 

(2)Nexeon Medsystems Europe, S.à r.l., a Luxembourg private limited liability
company (société à responsabilité limitée), having its registered office at 33,
rue du Puits Romain, L-8070 Bertrange, Grand Duchy of Luxembourg, registered
with the Luxembourg Trade and Companies register under number B 210009,
represented for the execution of the present agreement by the undersigned
person(s) being duly authorized and fully empowered for that purpose (the
“Grantee”),

 

AND IN THE PRESENCE OF

 

Nexeon Medsystems Belgium S.p.r.l., a company incorporated under the laws of
Belgium, having its registered office at Rue du Bois St-Jean 15/1 4102 Seraing,
Belgium, registered with the Belgian Companies Register (BCE) under number
0525.673.682, represented for the execution of the present agreement by the
undersigned person(s) being duly authorized and fully empowered for that purpose
(“BelCo”).

 

The Grantor and the Grantee are hereafter referred to collectively as the
“Parties” or individually referred to as a “Party”.

 

PREAMBLE

 

WHEREAS the Grantor and the Grantee, which is a wholly-owned subsidiary of
Nexeon Medsystems, Inc., a Nevada corporation, are part of the Nexeon group of
companies (the “Group”) that is currently being restructured in order to achieve
a more efficient and cost effective Group structure (the “Restructuring”);

 



1

 

 

WHEREAS the Grantor is the sole shareholder owning 107,154 (one hundred seven
thousand one hundred fifty-four) shares of Belco having a par value of EUR 1.-
(one euro) each in the share capital of BelCo (the “Shares”);

 

WHEREAS the Grantor wishes to grant to the Grantee the exclusive and irrevocable
right to purchase the Shares upon the terms and conditions set forth herein (the
“Right to Purchase”), and the Grantee desires to accept the Right to Purchase in
consideration for the payment of an amount of USD 1,000 (one thousand United
States dollars) (the “Acquisition Price”);

 

WHEREAS in view of the Restructuring the Grantee shall have the right to
exercise the Right to Purchase at any time during the period commencing as of
the date hereof and terminating on 31 December 2017 (the “Acquisition Period”);
and

 

WHEREAS, in the event the Grantee timely exercises the Right to Purchase, this
Acquisition Agreement shall be automatically deemed converted into and
considered a share transfer agreement (the “Share Transfer Agreement”) for the
purchase, by the Grantee from the Grantor, of the Shares, on the terms and
conditions herein set forth herein (the “Share Transfer”).

 

NOW THEREFORE,

 

IN CONSIDERATION of the mutual agreements herein set forth, and other valuable
consideration, receipt of which is hereby acknowledged, the Parties hereby agree
as follows:

 

ARTICLE I

GRANT OF RIGHT TO PURCHASE

 

1.In consideration of the payment by Grantee to Grantor of the Acquisition
Price, the Grantor hereby grants to the Grantee, and the Grantee hereby accepts,
the exclusive and irrevocable Right to Purchase pursuant to the terms, covenants
and conditions set forth herein. By signing the present Acquisition Agreement
the Grantor hereby acknowledges having received the Acquisition Price.

 

ARTICLE II

TERM AND MANNER OF EXERCISE OF RIGHT TO PURCHASE

 

2.1.The Right to Purchase shall be exercisable by the Grantee at any time during
the Acquisition Period upon a two (2) day prior written notice by Grantee to
Grantor in accordance with the present Acquisition Agreement and prior to the
expiration of the Acquisition Period. Such notice shall be made in writing.

 



2

 

 

2.2.If the Grantee elects to exercise the Right to Purchase, the consummation
and closing of the Share Transfer (the “Closing”) shall take place at 10:00 a.m.
(CET), on a date to be specified by the Parties, which shall not be earlier than
two (2) business days (i.e. a day during which banks in Luxembourg are open for
general business purposes) following the exercise of such Right to Purchase (the
“Closing Date”) at the offices of Grantee, unless another date, place or time is
agreed to in writing by the Parties hereto.

 

2.3If the Grantee elects not to exercise the Right to Purchase on or before the
last date of the Acquisition Period, the Right to Purchase and this Acquisition
Agreement shall be deemed cancelled and terminated and thus be null and void and
of no further force and effect. If the Grantee timely and validly exercises the
Right to Purchase, this Acquisition Agreement shall automatically become and be
deemed a Share Transfer Agreement on the terms and conditions herein set forth.
Parties hereby irrevocably undertake, in case of Grantee’s timely exercise of
the Right to Purchase, to prepare and sign all such documents and to do whatever
is necessary under Belgian law, and any other applicable laws, in order to
complete and implement the Share Transfer effective as of the Closing Date.

 

ARTICLE III

ACQUISITION PRICE

 

3.1.In consideration for the Share Transfer, and any and all rights and benefits
granted thereunder to the Grantee during the Acquisition Period, the Grantee
shall pay to the Grantor by wire transfer of immediately available funds the
Acquisition Price; provided, however, that the Grantee will be entitled to
deduct and withhold or cause the Grantor to deduct and withhold any withholding
taxes or other amounts required under the applicable laws to be deducted and
withheld. To the extent that any such amounts are so deducted or withheld, such
amounts will be treated for all purposes of this Acquisition Agreement as having
been paid to the person or entity in respect of which such deduction and
withholding was made.

 

3.2.In the event the Grantee elects to exercise the Right to Purchase, the
Acquisition Price will equal to and shall be considered the purchase price of
the Shares (the “Purchase Price”) and shall be deemed to have been satisfied by
Grantee to Grantor as of the date of this Acquisition Agreement.

 



3

 

 

ARTICLE IV

TERMS OF THE SHARES TRANSFER

 

4.1.In the event the Grantee elects to exercise the Right to Purchase, the
Grantee shall purchase and acquire from Grantor, and the Grantor shall sell,
transfer and convey to Grantee the Shares on the terms set forth in the present
section.

 

4.2.The Grantor shall sell, transfer and convey the Shares to Grantee with all
its title, rights and interest in and to the Shares, including but not limited
to any rights to receive payment(s) thereunder, in exchange for the Purchase
Price, all this under the terms and conditions of this Acquisition Agreement.

 

4.3.The Grantee shall purchase and acquire the Shares free and clear from any
liens and encumbrances, whether known or unknown to the Grantor, together with
all accrued benefits and rights attached thereto, in exchange for the Purchase
Price, all this under the terms and conditions of this Acquisition Agreement.

 

4.4.The Grantor and the Grantee agree to and confirm the Purchase Price to be
considered paid per the terms and conditions as set forth herein.

 

4.5.The Grantor shall execute and/or deliver all necessary documents and/or
instruments of the transfer of the Shares and take all necessary steps and
actions in order to make effective the Share Transfer to the Grantee on the
Closing Date.

 

4.6.In this respect, the Grantor unconditionally undertakes to cause the
Grantee’s ownership of the Shares to be supported and evidenced by executing the
relevant documentation and perform any necessary filings and registrations, as
the case may be.

 

4.7.The consideration to be paid by the Grantee to the Grantor for the sale,
transfer and conveyance of the Shares from Grantor to Grantee shall be equal to
the amount of the Purchase Price.

 

4.8Upon the execution hereof Grantor shall cause to commence the performance of
an audit of Belco for the financial years ending December 31, 2015 and ending
December 31, 2016, respectively, and to be fully and unconditionally completed
by April 15, 2017 at the latest. The Grantor shall be solely responsible and
liable for any and all fees, costs and expenses associated with such audit. The
audit shall be conducted in compliance with United States GAAP and PCAOB
Standards along with any other requirements in conjunction with the financial
reporting regulations as issued and applied by the U.S. Securities and Exchange
Commission.

 



4

 

 

ARTICLE V

TITLE

 

5.The Grantor agrees that it will not create or cause to create any encumbrance,
lien or other matter which would adversely affect or encumber title to the
Shares during the term of this Acquisition Agreement and Acquisition Period
without first securing the written consent of the Grantee.

 

ARTICLE VI 

 

REPRESENTATIONS AND WARRANTIES OF THE GRANTOR

 

6.1.As an inducement to the Grantee to enter into and perform this Acquisition
Agreement, the Grantor hereby represents and warrants to the Grantee as follows:

 

(i)            it is (a) duly organized, validly existing and in good standing
under the laws of the State of Texas, and (b) is duly qualified to do business
and in good standing in each jurisdiction it is qualified;

(ii)           it has legal right and full power and authority to grant the
Right to Purchase as provided for herein and, should the Grantee decide to
exercise the Right to Purchase, to agree to and with the Share Transfer;

(iii)         the execution, delivery and performance of the Right to Purchase
by the Grantor and the consummation of the transactions contemplated hereby has
been duly authorized by all corporate actions required on the part of the
Grantor, and does not, and will not, violate any of its constitutional documents
or any statutes, laws, orders, regulations, agreements, contracts or similar
commitments to which the Grantor or any of its properties is subject;

(iv)          the Shares are in registered form and fully paid and
non-assessable;

(v)           the Shares are legally and freely available and unencumbered for
the creation of the Right to Purchase in favour of the Grantee and, should the
Grantee decide to exercise the Right to Purchase, for the Share Transfer, with
all rights and benefits attached thereto, including but not limited to the
rights to receive payments thereunder;

(vi)          the Shares subject to the Right to Purchase are owned by the
Grantor as the sole legal and beneficial owner thereof, are not subject to any
pledge, lien, claim or other encumbrance of any kind, and are not subject to any
restriction on transfer or assignment or by any statutes, laws, orders or
regulations or any other condition that (a) will or may prevent or impede the
creation of the Right to Purchase in favour of the Grantee, or (b) has not been
fully disclosed to the Grantee in writing by the Grantor;

 



5

 

 

(vii)        any and all necessary waivers, authorisations, consents and all
necessary formalities, as the case may be, have been undertaken and/or obtained
in order to allow the Grantor to grant the Right to Purchase; and

(viii)      any and all further formalities, as the case may be, shall be duly
carried out by the Grantor in order to duly formalise the Right to Purchase and
to render it effective anywhere and towards any third party to the extent this
would be required or advisable.

 

ARTICLE VII 

 

REPRESENTATIONS AND WARRANTIES OF THE GRANTEE

 

7.1.As an inducement to the Grantor to enter into and perform this Acquisition
Agreement, the Grantee hereby represents, and warrants to the Grantor that:

 

(i)             it is (a) duly organized, validly existing and in good standing
under the laws of the Grand Duchy of Luxembourg, and (b) is duly qualified to do
business and in good standing in each jurisdiction in which it is qualified;

(ii)           the execution, delivery and performance of this Acquisition
Agreement by the Grantee and the consummation of the transactions contemplated
hereby has been duly authorized by all corporate actions required on the part of
the Grantee, as the case may be, and will not violate its articles of
association, statutes, laws, orders, regulations, agreements, contracts and
similar commitments to which the Grantee or any of its properties is subject;
and

(iii)         it has legal right and full power and authority to execute and
deliver, and to exercise its rights and perform its obligations under this
Acquisition Agreement;

 

ARTICLE VIII

COMMISSIONS

 

8.The Grantor and the Grantee each hereby represents and warrants to each other
that neither of them has dealt with any broker, finder, agent or any other
person who might be entitled to a fee in connection with the purchase and sale
of the Shares and that no fee or commission is due to any broker, finder, agent
or other person in connection with this Acquisition Agreement or the sale and
purchase of the Shares contemplated thereby. The Grantor and the Grantee each
hereby indemnify the other and agree to hold the other harmless from and against
any and all claims, demands, liabilities, losses, judgments, costs and expenses
(including, without limitation, reasonable attorneys’ fees) arising directly or
indirectly out of any claim for a fee or commission due to any broker, finder,
agent or any other person arising out of facts which contravene the warranties
herein stated.

 



6

 

 

ARTICLE IX

ASSIGNMENT AND SURVIVAL

 

9.1Neither the Grantee nor the Grantor may assign this Acquisition Agreement or
any of their rights hereunder for any purpose whatsoever without the prior
written consent of the other party (which consent shall not be unreasonably
withheld by either party) and any purported assignment without such consent
shall be absolutely void and of no force and effect.

 

9.2The respective representations and warranties of each of the contained herein
or in any certificate or schedule delivered pursuant hereto shall expire with,
and be terminated and extinguished on the Closing Date, and thereafter neither
the Grantor nor the Grantee, nor any of their respective affiliates and
subsidiaries, shall be under any liability whatsoever with respect to any such
representation or warranty.

 

ARTICLE X

MISCELLANEOUS

 

10.1.Entire Agreement. This Acquisition Agreement (including any exhibits and
schedules hereto) contains the entire understanding of the Parties hereto with
respect to the subject matter hereof, and no prior or contemporaneous written or
oral agreement or understanding pertaining to any such matter shall be effective
for any purpose. Time is of the essence with regard to this Acquisition
Agreement.

 

10.2.Attorneys’ Fees. Should any action be brought arising out of this
Acquisition Agreement, including without limitation any action for declaratory
or injunctive relief, the prevailing party shall be entitled to payment,
reimbursement, settlement or compensation of reasonable attorneys’ fees and
costs and expenses incurred in connection with any court case or proceeding
under the provision of the present Acquisition Agreement or the relevant
applicable law as described in the present Acquisition Agreement, and any
judgment or decree rendered in any such actions or proceedings shall include an
award thereof.

 



7

 

 

10.3.Binding Effect. The provisions of this Acquisition Agreement shall inure to
the benefit of and be binding upon the Grantor and the Grantee and their
respective successors and permitted assigns each of which such successors and
permitted assigns will be deemed to be a Party hereto for all purposes hereof.
Except as expressly provided herein, this Acquisition Agreement is for the sole
benefit of the Parties and their permitted successors and assignees and nothing
herein expressed or implied will give or be construed to give any person or
entity, other than the Parties and such successors and assignees, any legal or
equitable rights hereunder.

 

10.4.No Waiver. No waiver of any of the provisions of this Acquisition Agreement
shall be deemed, or shall constitute, a waiver of any other provision, whether
or not similar, nor shall any waiver constitute a continuing waiver. No waiver
shall be binding unless executed in writing by the party making the waiver. No
waiver by any Party of any breach or violation or, default under or inaccuracy
in any representation, warranty or covenant hereunder, whether intentional or
not, will be deemed to extend to any prior or subsequent breach, violation,
default of, or inaccuracy in, any such representation, warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence. No delay or omission on the part of any Party in
exercising any right, power or remedy under this Acquisition Agreement will
operate as a waiver thereof.

 

10.5.Further Acts. Each party shall, at the request of the other, execute,
acknowledge (if appropriate) and deliver whatever additional documents, and do
such other acts, as may be reasonably required in order to accomplish the intent
and purposes of this Acquisition Agreement.

 

10.6.Counterparts. This Acquisition Agreement may be executed in counterparts,
each of which so executed shall be deemed to be an original, and such
counterparts shall together constitute but one and the same agreement. This
Acquisition Agreement may be executed by facsimile or pdf. signature, which in
each such case shall constitute an original for all purposes.

 

10.7.Amendments. This Acquisition Agreement may not be changed or modified
except by an instrument in writing executed by the party asserted to be bound
thereby.

 

10.8.Notices. All notices, requests, demands, claims and other communications
required or permitted to be delivered, given or otherwise provided under this
Acquisition Agreement must be in writing and must be delivered, given or
otherwise provided:

(a)       by hand (in which case, it will be effective upon delivery);

(b)       by facsimile or electronic mail (in which case, it will be effective
upon receipt of confirmation of good transmission); or



8

 

 

(c)       by overnight delivery by a nationally recognized courier service (in
which case, it will be effective on the business day after being deposited with
such courier service);

in each case, to the address set forth herein above.

 

Each of the Parties to this Acquisition Agreement may specify different address
by giving notice in accordance with section 10.8 to each of the other Parties
hereto.

 

10.9.Headings. Any headings in this Acquisition Agreement are solely for the
convenience of the parties and are not part of this Agreement.

 

10.10.Governing Law and Jurisdiction. This Acquisition Agreement and the
transaction(s) herein contemplated shall be construed in accordance with and
governed by the laws of the Grand Duchy of Luxembourg. In case of dispute
between the Parties the courts of and in Luxembourg will have jurisdiction to
settle such dispute unless Parties, by common consent, desire to chose another
court.

 

[the remainder of this page is intentionally left blank and signature page is to
follow]

 



9

 

 

IN WITNESS WHEREOF, the Grantor and the Grantee have executed this Acquisition
Agreement on the day and year first above written in two originals, each Party
acknowledging having received its own original.

 

Rosellini Scientific, LLC,             Signature: /s/ William Rosellini   Name:
William Rosellini   Title: Manager  

 

 

 

Nexeon Medsystems Europe, S.à r.l.,              Signature: /s/ William
Rosellini   Name: William Rosellini   Title: CEO  

 

 

AND FOR ACKNOWLEDGMENT PURPOSES:

 

Nexeon Medsystems Belgium S.p.rl.,             Signature: /s/ William Rosellini
  Name: William Rosellini   Title: CEO  

 

 



10

 

